W. Allen, J.
The release under seal was valid between the parties to it, and could not be controlled by paroi evidence. The plaintiff’s own testimony showed that it was executed and delivered by him at the time he received the money. The facts, if true, that the paper was not read to him, and that he understood it to be a voucher for Reed, are not material on this point. He did not ask to have it read; he had opportunity to know its contents, and it was his own fault if he did not know them. There was no suggestion of fraud, and the instrument is his. It is not suggested that it was not accepted by Chace, the other party to it. There can be no question of the delivery and acceptance *397of the instrument, nor of its sufficiency to discharge the cause of action against Chace, whether particularly intended or not.
The other question is, whether the plaintiff is barred by the release from his action against the defendant, as well as against Chace. The rule that a release of a cause of action to one of several persons liable operates as a release to all, applies to a release given to one against whom a claim is made, although he may not be in fact liable. The validity and effect of a release of a cause of action do not depend upon the validity of the cause of action. If the claim is made against one and released, all who may be liable are discharged, whether the one released was liable or not. Brown v. Cambridge, 3 Allen, 474. Goss v. Ellison, 136 Mass. 503. If the cause of action against the defendant in this suit was released to Chace, this action cannot be maintained. As the release is general, of all causes of action, the identity of the cause of action against the defendant with a cause of action against Chace must be shown. This may be done by showing that the plaintiff had the same cause of action against both, as that they were both in fact concerned in the act complained of, so that whatever action would lie against one would also lie against the other; Stone v. Dickinson, 5 Allen, 29; or by showing that liability for the same act was claimed by the plaintiff against both. If, when the release to Chace was given, the plaintiff was asserting against him a liability for the same act for which he now asserts the liability of the defendant, the two causes of action are the same, so that a release of one will discharge the other. It was upon this point only that the effect of the release was submitted to the jury, and the instructions given, as applied to the evidence, permitted them to find the payment and release a bar only if the payment was made by Chace in settlement of a claim made, and to avoid a suit threatened, for the act for which recovery is sought against the defendant. The instructions were correct, and the rulings asked for by the plaintiff were properly refused. The testimony of Reed and Chace, which was objected to, was competent upon the point covered by the instructions reported. It tended to show that Reed was acting as the attorney of the plaintiff, and what the transaction between the plaintiff’s attorney and the defendant was. Exceptions overruled.